Citation Nr: 0635726	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to June 
1946.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  


FINDING OF FACT

The veteran's migraine disorder relates to service.  


CONCLUSION OF LAW

The veteran's migraine disorder was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  



II.  The Merits of the Claim for Service Connection

In a May 2005 decision, the Board reopened the veteran's 
service connection claim for migraines, most recently denied 
by the RO in November 2001.  The Board then remanded the 
matter for additional medical inquiry into the new and 
material evidence of record, and the record as it stood prior 
to the November 2001 denial.  Following such a review, the RO 
again denied the veteran's service connection claim.  But the 
Board disagrees with this decision.  Based on the record as 
it now stands, the Board finds service connection warranted 
for the veteran's migraine disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

In this matter, the record is clear that the veteran 
currently has a migraine disorder.  This is evidenced by VA 
medical records in the claims file, and by an August 2005 VA 
compensation examination report.  As no medical evidence 
counters the migraine disorder diagnoses of record, the first 
element of Pond is established here.  Pond, 12 Vet. App. at 
346.  

The record also establishes that the veteran incurred a 
migraine or headache disorder during service, which satisfies 
the second element of Pond.  Pond, 12 Vet. App. at 346.  As 
noted in detail in the May 2005 Board decision to reopen this 
claim, service medical records show complaints, treatment, 
and diagnoses of headaches in the 1940s; service medical 
records show that the veteran was denied reenlistment onto 
active duty in 1950 due to his headache disorder; and VA and 
private medical records demonstrate that the veteran has 
received treatment for a chronic headache disorder since 
service, from the 1950s until the 2000s.  38 C.F.R. 
§ 3.303(b).  Based on this evidence of a chronic in-service 
disorder, and of a "continuity of symptomatology" for many 
years following service, the second Pond element is 
established.  Pond, 12 Vet. App. at 346.  

However, the Board finds the medical evidence unclear on the 
third Pond element - whether the in-service disorder relates 
to the veteran's current disorder.  See 38 U.S.C.A. § 5107(b) 
(2002); 38 C.F.R. § 3.102 (2006).   

The only medical evidence addressing the question of nexus is 
found in the August 2005 VA examination report.  The examiner 
expressed confusion on the issue of nexus because the veteran 
claims that the in-service headaches manifested on the right 
side of his face, while the service medical records indicate 
that the headaches manifested on the left side.  The veteran 
claims these records inaccurately reported pain on the left 
rather than the right side.  

The examiner stated that the veteran's current migraine 
disorder was likely related to service if his in-service 
headaches were manifested on the right side of the veteran's 
head, as the veteran claims.  Then, the examiner stated that 
if the service medical records were correct in reporting 
manifestations on the left side, "it is not clear if this 
headache is related to the veteran's headaches while on 
active duty."  In closing, the examiner then stated that he 
was "not able to rectify the patient's current medical 
history with that information available in the C-file. ..."   

The Board finds this medical opinion to be unclear.  First, 
the examiner indicates that service relates to the migraines.  
Then he indicates that he would not be able to render an 
opinion on the issue.  And then he closes by saying that he 
could not reconcile the veteran's history with the evidence 
in the C-file.  Given this lack of clarity - and the express 
opinion that service likely relates to the current migraine 
disorder - the Board finds that the evidence does not 
preponderate against the veteran's claim that his in-service 
headache disorder relates to his current disorder.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board 
will therefore grant the veteran the benefit of the doubt on 
this issue of nexus - this is an appropriate case in which to 
invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As each of the three elements of Pond is established here, 
the Board finds service connection warranted for migraines.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a), Pond, supra.  


ORDER

Entitlement to service connection for a migraine disorder is 
granted.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


